Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-18, 21-22 are pending in this application.  Amended claims 3, 6-9, 12-13, 17; canceled claims 19-20; and newly added claims 21-22 are noted.
	The amendment dated 04/05/2022 has been entered and carefully considered.  The examiner appreciates the amendments to the abstract, title, and claims.  In view of said amendments, the objections to the abstract and title and the 112 rejection have been withdrawn.
	Claims 18-20 are withdrawn from consideration as being directed to a nonelected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-9, 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatani et al. (2013/0011318).
Nakatani discloses a method for producing metal oxide nanofibers (title) in which silicon dioxide materials can be formed into nanofiber shape by vaporized substrate deposition (0002).  Specifically, a Si substrate is fired to evaporate Si from the Si substrate thereby forming fiber-shaped SiO2 by using the Si as a raw material (0002).  However, the reference remains silent on essentially liquid.
It is noted that Nakatani teaches that rate of liquid-phase aggregation affects formation conditions (0030).  One skilled in the art would reasonably expect that certain factors affect vaporized substrate deposition including the fluidity of SiO.  Hence, it would have been obvious to utilize an essentially liquid substrate initially with the expectation of success because Nakatani teaches that liquid-phase aggregation affects formation.
Regarding claim 2, Nakatani teaches heating a substrate which evaporates material (0005).
Regarding claim 3, Nakatani teaches a silicon substrate and formation of silicon dioxide (0002).
Regarding claim 4, Nakatani teaches a metal substrate (0005).
Regarding claim 5, the applicant requires changes in density and/or porosity.  Since, Nakatani teaches vaporized substrate deposition, this change would be inherent to the claimed deposition process.
Regarding claim 6, the applicant requires a liquid substrate.  It is noted that Nakatani teaches that rate of liquid-phase aggregation affects formation conditions (0030).  One skilled in the art would reasonably expect that certain factors affect vaporized substrate deposition including the fluidity of SiO and hence would have been obvious to utilize an essentially liquid substrate.
Regarding claim 8, Nakatani teaches CVD (0006, 0011).
Regarding claim 9, Nakatani teaches particles (0010-0011).
Regarding claim 12, Nakatani teaches a second coating (0045).

In independent claim 13, the application requires encapsulating, obtaining a substrate, and producing particulates.  Nakatani teaches deposition (0002), providing a substrate (0004), and particle (0010-0011).
Regarding claim 14, Nakatani teaches a second coating (0045).
Regarding claim 15, the applicant requires changes in density and/or porosity.  Since, Nakatani teaches vaporized substrate deposition, this change would be inherent to the claimed deposition process.
Regarding claim 16, Nakatani teaches a metal substrate (0005).
Regarding claim 17, Nakatani teaches CVD (0006, 0011).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nakatani et al. (2013/0011318) in view of Barcikowski et al. (WO 2012/080458).  Nakatani fails to teach the claimed substrate.
Barcikowski teaches a method for producing micro-nano combined active systems (title) in which a colloidal suspension is used as a substrate (abstract).  It would have been obvious to utilize a colloid substrate in Nakatani with the expectation of success because Barcikowski teaches of using a colloid substrate.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nakatani et al. (2013/0011318) in view of Voelcker et al. (2018/0154019).  Nakatani fails to specifically teach a biodegradable substrate.
It is noted that Nakatani teaches a Si substrate (0002).  Voelcker teaches a silicon substrate is biodegradable (0022).  One skilled in the art would realize that Nakatani’s Si substrate is biodegradable.  Regardless, to utilize Voelcker’s biodegradable silicon substrate in Nakatani would have been obvious with the expectation of success.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nakatani et al. (2013/0011318) in view of Shalev et al. (2018/0296494).  Nakatani fails to teach the claimed substrate.
Shalev teaches a method of depositing a film (title) using a pharmaceutical substrate (0107).  It would have been obvious to utilize a pharmaceutical substrate in Nakatani with the expectation of success because Shalev teaches of using a pharmaceutical substrate in a deposition process.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nakatani et al. (2013/0011318) in view of Chen et al. (2014/0144323).  Nakatani fails to teach the claimed substrate.
Chen teaches a method for forming a silica-like membrane (title) in which sol-gel is coated on the substrate.  It would have been obvious to utilize a sol-gel substrate in Nakatani with the expectation of success because Chen teaches of forming silica on a sol-gel substrate.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Nakatani et al. (2013/0011318) in view of JP 2011-82196.  Nakatani fails to teach an ALD precursor.
JP’196 teaches a method for manufacturing a semiconductor device (title) in which a source gas is used for an ALD process (0002-0004).  It would have been obvious to utilize an ALD precursor during an ALD process in Nakatani with the expectation of success because JP’196 teaches of using an ALD precursor in an ALD process.

Response to Arguments
Applicant's arguments filed 04/05/2022 have been fully considered but they are not persuasive.
Applicant first argues that the method taught by Nakatani is neither CVD nor VSD (p.13).
The examiner agrees in part.  While Nakatani teaches it is well known to process silicon dioxide materials by CVD and VSD (0002), they utilize evaporation to obtain the same materials (0026).  Hence, while Nakatani teaches evaporation, it is well known to use CVD and VSD as well.
Applicant next argues that Nakatani fails to teach coating the substrate while being vaporized (p.15).
The examiner agrees.  It is noted, however, that the claimed invention specifically teaches “a method for coating a vaporizing substrate”.  There is no limitation as to when the coating occurs and certainly no positive recitation that it occurs during vaporizing.  Applicant’s arguments are not commensurate in scope with the claimed invention as presently written.
Applicant next argues that Nakatani fails to teach the substrate can participate in nanofiber formation (p.15).
The examiner disagrees.  It is first noted that nowhere in the instant claims is there any mention of nanofibers.  Hence, the applicant’s arguments are not commensurate in scope with the claims as presently written.  Regardless, Nakatani teaches of producing metal oxide nanofibers (0001).
Applicant next argues that Chen does not teach forming silica on a sol-gel substrate (p.18).
The examiner disagrees.  It is noted that Chen teaches a method of forming a silica-like membrane (title) in which sol-gel can be used (0006).
Applicant next argues that Voelcker fails to teach vaporizing the substrate using a biodegradeable substrate (pp.18-19).
The examiner disagrees.  Voelcker teaches that the porous substrate is partially or completely biodegradeable (0172).
Applicant next argues that Shalev fails to teach vaporizing a substrate (p.21).
The examiner disagrees.  Shalev was cited for using a pharmaceutical substrate (0107).
Applicant’s arguments have been considered but are not deemed persuasive.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417. The examiner can normally be reached M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        07/02/2022